Title: To George Washington from Jacob Auld, 14 February 1791
From: Auld, Jacob
To: Washington, George



Sir
Montgomery County [Pa.] February 14th 1791.

Having understood that an Excise Law has lately passed the Legislature of the United States and that a number of Officers will be appointed to collect the revenues arising under that Law, I beg leave humbly to submit to your Excellency That I have for a number of years past served as the Collector of Excise for this County, and I trust with the Approbation of my Superiors. As I have not the Honor to be known to your Excellency I take the liberty in this way to profer my Petition, requesting if your Excellency thinks proper to be employed in this line, for my Character and Qualification necessary for the Office, I beg leave to refer your Excellency to the Speaker of the House of Representatives

To Generals Muhlenberg & Hiester. With profound respect I have the Honor to be Your Excellencys Most Obedient & hbl. Servant

Jacob Auld

